DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claims 1, 11 and 20 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A system for boosting prediction consistency in a dialogue state tracking (DST) module, the system comprising: 
a memory storing instructions for boosting prediction consistency in the DST module; and 
a processor configured to read and execute the instructions from the memory to: 
receive, from a database, a first dataset of dialogue data; 
generate, via the DST module, a first predicted attention distribution and a first predicted slot gate distribution from the first dataset of dialogue data; 
generate multiple datasets of masked dialogue data by masking one or more words in the first dataset of dialogue data over multiple iterations; 
generate, via the DST module, a set of predicted attention distributions and predicted slot gate distributions from the masked dialogue data; 
compute an average predicted attention distribution and an average predicted slot gate distribution from the first dataset of dialogue data and the multiple datasets of masked dialogue data; 

incorporate the consistency loss metric into a loss metric for updating the DST module.
Perez (US 2017/0091171) teaches a computer-implemented method for dialog state tracking employs first and second latent variable models which have been learned by reconstructing a decompositional model generated from annotated training dialogues. The decompositional model includes, for each of a plurality of dialog state transitions corresponding to a respective turn of one of the training dialogues, state descriptors for initial and final states of the transition and a respective representation of the dialogue for that turn. The first latent variable model includes embeddings of the plurality of state transitions, and the second latent variable model includes embeddings of features of the state descriptors and embeddings of features of the dialogue representations. Data for a new dialog state transition is received, including a state descriptor for the initial time and a respective dialogue representation. A state descriptor for the final state of the new dialog state transition is predicted using the learned latent variable models.
However, Perez does not teach the invention as claimed, especially generate, via the DST module, a first predicted attention distribution and a first predicted slot gate distribution from the first dataset of dialogue data; generate multiple datasets of masked dialogue data by masking one or more words in the first dataset of dialogue data over multiple iterations; 
generate, via the DST module, a set of predicted attention distributions and predicted slot gate distributions from the masked dialogue data; 
compute an average predicted attention distribution and an average predicted slot gate distribution from the first dataset of dialogue data and the multiple datasets of masked dialogue data; 

incorporate the consistency loss metric into a loss metric for updating the DST module.
Boies (US 2015/0095033) teaches embodiments provide for tracking a partial dialog state as part of managing a dialog state space, but the embodiments are not so limited. A method of an embodiment jointly models partial state update and named entity recognition using a sequence-based classification or other model, wherein recognition of named entities and a partial state update can be performed in a single processing stage at runtime to generate a distribution over partial dialog states. A system of an embodiment is configured to generate a distribution over partial dialog states at runtime in part using a sequence classification decoding or other algorithm to generate one or more partial dialog state hypothesis and/or a confidence score or measure associated with each hypothesis. Other embodiments are included. 
However, Boies does not teach the invention as claimed, especially generate, via the DST module, a first predicted attention distribution and a first predicted slot gate distribution from the first dataset of dialogue data; generate multiple datasets of masked dialogue data by masking one or more words in the first dataset of dialogue data over multiple iterations; 
generate, via the DST module, a set of predicted attention distributions and predicted slot gate distributions from the masked dialogue data; 
compute an average predicted attention distribution and an average predicted slot gate distribution from the first dataset of dialogue data and the multiple datasets of masked dialogue data; 
compute a consistency loss metric based on a first error metric between the average predicted attention distribution and the first predicted attention distribution obtained from unmasked 
incorporate the consistency loss metric into a loss metric for updating the DST module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675